NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

GLENN WINNINGHAM, house of fearn,                No. 13-16448

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01120-NVW

  v.
                                                 MEMORANDUM*
COUNTY OF NAVAJO, named as:
County of Navajo, Inc.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Glenn Winningham appeals pro se from the district court’s judgment

dismissing his action alleging federal claims in connection with the imposition of

property taxes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6),

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

        The district court properly dismissed Winningham’s action because

Winningham failed to state a cognizable claim. See id. at 341-42 (though pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008) (“A Rule 12(b)(6)

dismissal may be based on either a lack of a cognizable legal theory or the absence

of sufficient facts alleged under a cognizable legal theory.” (citations and internal

quotation marks omitted)).

        We reject Winningham’s contention that the district court pre-judged his

case.

        AFFIRMED.




                                            2                                     13-16448